IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,084-01


                        EX PARTE CASEY LANE DAWSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CVHC-XX-XXXXXXX IN THE 198TH DISTRICT COURT
                          FROM BANDERA COUNTY


        Per curiam.

                                             OPINION

        Applicant was convicted of aggravated assault with a deadly weapon and deadly conduct with

a weapon and sentenced to 7 years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Dawson v. State, No. 04-18-000023-CR (Tex. App.–San Antonio, Dec. 19, 2018).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that trial counsel was ineffective because counsel misunderstood the law

concerning probation eligibility when he advised Applicant to go to the judge for sentencing. Based

on the record, the trial court has determined that trial counsel’s performance was deficient and that

Applicant was prejudiced at the punishment phase of his trial.
                                                                                                  2

       Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984); Miller v. State, 548
S.W.3d 497, 499 (Tex. Crim. App. 2018). The sentence in cause number CR-XX-XXXXXXX in the

198th District Court of Bandera is vacated and Applicant is remanded to the custody of the Sheriff

of Bandera County. The trial court shall issue any necessary bench warrant within ten days from the

date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.

Delivered: February 24, 2021
Do not publish